Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after Final office action on February 22, 2022 is acknowledged.  Claims 47-49 were cancelled, claims 24 and 38 were amended.  Claims 24-46 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 24-46 are examined on the merits of this office action.
An interview was held on February 22, 2022 to discuss withdrawal of claim 49 in the Final office action mailed out September 22, 2021.  The Examiner stated that there was a misunderstanding with regards to the election of species regarding a treatment period duration.  After further review, Applicants elected a period of at least 14 days and thus claim 49 should not have been withdrawn.  Thus, a new Final rejection follows.

Withdrawn Rejections
The rejection of claims 24-47 under 35 U.S.C. 103 as being unpatentable over Gardiner (WO 200128356, cited in Applicant’s IDS) in view of McKinley-Barnard (Journal of the International Society of Sports Nutrition (2015) 12:27, cited in Applicant’s IDS), Mumfitnessblog (http://munfitnessblog.com/how-much-weight-should-you-lift-to-build-muscles-and-strength/, published 2011) is withdrawn in view of amendment of the claims filed February 22, 2022.

The rejection of Claims 24-48 under 35 U.S.C. 103 as being unpatentable over Gardiner (W200128356, cited in Applicant’s IDS) in view of McKinley-Barnard (Journal of the International Society of Sports Nutrition (2015) 12:27, cited in Applicant’s IDS) and Mumfitnessblog (http://munfitnessblog.com/how-much-weight-should-you-lift-to-build-muscles-and-strength/, published 2011) as applied to claims 24-47 above in further view of RalphRoberts  is withdrawn in view of amendment of the claims filed February 22, 2022.
.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 24-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gardiner (WO 200128356, cited in Applicant’s IDS) in view of McKinley-Barnard (Journal of the International Society of Sports Nutrition (2015) 12:27, cited in Applicant’s IDS), Mumfitnessblog (http://munfitnessblog.com/how-much-weight-should-you-lift-to-build-muscles-and-strength/, published Thomas (Int J Exerc Sci. 2016; 9(2): 159–167) and RalphRoberts (https://ralphrobertspersonaltrainer.com/why-separate-workouts-into-upper-body-and-lower-body-days, published on 2015).
Gardiner teaches “A method for increasing muscle mass and/or strength of an individual, comprising administering to the individual a food supplement comprising a substance which increases nitric oxide production in the body, and a source of amino acids” (see claim 34).  Gardiner further teaches administering the food supplement in combination with a resistance training workout regimen (see Examples 4-5).  In particular, Gardiner teaches wherein the training involved a 4 day routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).  Gardiner further teaches pre- and post- test measures including 1-RM bench press, 1-RM
squat, Biodex isokinetic leg extension power (ILP), and body composition as  assessed by dual energy x-ray absorptiometry (DEXA) which a DEXA scan meets the limitations of measuring muscle mass via a body composition meter.  Gardiner teaches supplementation and training for a period of six weeks (see Example 4, lines 21-22) meeting the limitation of greater than 7 days and the resistance workout program being at least the entire period during which the supplement is administered.
Gardiner teaches wherein the training involved a 4 day split routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).  One of ordinary skill in the art would recognize that a split workout is one that splits up the different regions of the body to prevent fatigue.  Gardiner teaches the exercises included bench press, squats and leg extension (see Example 4).  However, Gardiner does specifically state that the four days were two days of lower body and two days of upper body.
Gardiner is further silent to wherein the dietary supplement for enhancing nitric oxide comprises citrulline and glutathione; wherein the resistance routine was done at 70-80% of 1-RM and a duration of 8 weeks of training.  
However, McKinley-Barnard teaches Nitric oxide (NO) is endogenously synthesized from L-arginine and L-citrulline (see Abstract, Background).  McKinley-Barnard teaches that oral supplementation with L-arginine can increase plasma L-arginine levels; although, oral supplementation with L-citrulline, a precursor for arginine biosynthesis, has been shown to be more efficient than oral L-
Mumfitnessblog teaches that 1 RM which stands for 1 Repetition Maximum weight. One RM is the heaviest weight you are able to lift properly on a workout if you do only one repetition.  Most weight 
Thomas teaches 8 weeks of strength training improved lean mass and strength (see abstract).  Previous research suggest that eight weeks of resistance training appears to be enough to result in increases in lean mass and strength (see page 161, right hand column, lines 9-14).  Regarding the limitation of a total of eight weeks of resistance training, the duration of treatment/resistance training protocol (i.e. the longer your train, the greater chances of achieving the desired result).  It would have been obvious to optimize the duration of training in combination with the nitric oxide supplementation to achieve optimal strength and lean mass.
RalphRoberts training teaches “As you advance further into your exercise program, you'll certainly become aware of various routines that, in many cases, can help you progress while avoiding overtraining and injury.  One such routine, the upper body/lower body split, in which you train different body parts on different days, is a classic routine that has been proven effective by countless athletes. The primary reason for separating workouts into upper body and lower body days is that it allows you to train each body part at a frequency range of every three to five days, which is regarded as ideal. Studies have shown that this works best for most everyone beyond the beginner stage.  RalphRoberts teaches that the classic four day routine includes two upper body (i.e. mon/Thurs) and two lower (i.e. Tues/Fri).”
	It would have been obvious to include citrulline in combination with glutathione (GSH) in the nitric oxide enhancing compositions of Gardiner.  One of ordinary skill in the art would have been motivated to do so given that it has been shown that citrulline is more effective at increasing nitric oxide than arginine and the combination of L-citrulline and GSH significantly increased nitric oxide including at 30 min following resistance exercise which is beneficial in promoting muscle protein metabolism and synthesis.  There is a reasonable expectation of success given that the combination of L-citrulline and GSH has been shown to effectively increase plasma NO levels post resistance exercise.  
	Furthermore, it would have been obvious to perform the resistance training protocol of Gardiner   70-80% of 1-RM to achieve optimal muscle building.  One of ordinary skill in the art would have been motivated to do so given that Mumfitnessblog teaches that a weight that is between 70% and 85% of your 1 RM is recommended for building muscle in most weight training programs.  There is a reasonable 
Regarding a 4 day program split with two upper days and two lower days found in instant claim 24, It would have been obvious to perform two days of lower body and two days of upper body in the split 4 day routine of Gardiner in view of McKinley-Barnard, Mumfitnessblog and Thomas.  One of ordinary skill in the art would have been motivated to do so given that splitting up the days (half upper body and half lower body) is ideal for training to avoid over all muscle fatigue, overtraining and injury.  There is a reasonable expectation of success given that Gardiner teaches a split 4 day routine with upper body and lower body exercises and the split 4 day routine (half upper and half lower) is a routine training program used for building muscle and minimizing injury.
	Regarding claims 25-27, McKinley-Barnard teaches administering 2 grams of L-citrulline in a day to the subject thus meeting the limitations of about 2 grams/day or more.
Regarding claims 28-30, McKinley-Barnard teaches administering 200 mg of GSH in a day to the subject thus meeting the limitations of about 200 mg/day or more.
Regarding claims 31-34, the ratio taught by McKinley-Barnard is 2000 mg L-Cit/200mg GSH which is a ratio of about 10:1.
Regarding claims 35-37, administering the supplement of Gardiner in view of McKinley-Barnard daily for six weeks meets the limitations of a period of at least 14, at least 21 and at least 28 days.
Regarding claims 38 and 24, Gardiner teaches wherein the training involved a 4 day resistance routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).    The amount of 4-10 reps encompasses at least 8 Repetitions and one could at envisage 8, 9 or 10 reps of the exercise.   Gardiner further teaches exercises including bench press, squat and Biodex isokinetic leg extension power which meet the limitation of exercises that target muscles of interest.
Regarding claim 40, Gardiner teaches wherein the supplement may be administered immediately or shortly after the training (see page 10, line 34).  One of ordinary skill in the art would readily recognize that immediately after the training session would be within an hour.   
Regarding the functional limitations in claims 41-43, “wherein the ratio of muscle mass to total body weight is increased by about 0.3% or more” (claim 41); wherein the ratio of muscle mass to total body weight is increased by about 0.6% or more  (claim 42); and wherein the ratio of muscle mass to total body weight is increased by about 1% or more (claim 43); Gardiner in view of McKinley-Barnard teaches the same method of the instant claims including administering the same composition (with the same effective amounts) and in conjunction with a resistance workout program, thus, the result oriented effects listed in instant claim 41-43 will inherently be achieved as a result of practicing the method of Gardiner in view of McKinley-Barnard and mumsfitnessblog.
Regarding claim 44, the nutritional supplement comprising GSH and L-citrulline would be administered together (concurrently) given they would both be in the same nutritional supplement.
Regarding claim 45, Gardiner in view of McKinley-Barnard teach oral administration (see claim 33 of Gardiner, a liquid food drink).
Regarding claim 46, the citrulline of McKinley-Barnard is L-citrulline (see page 3, “Supplementation Protocol, line 5).
Regarding the limitations of administering the supplement one hour prior to resistance exercise found in claim 39, Gardiner only teaches administering the supplement post workout.  However, McKinley-Barnard teaches administering L-Citrulline and GSH one hour prior to resistance exercise (see Figure 1).   It would have been obvious to optimize the timing of when the supplement was administered (prior to or after exercise) to achieve optimal nitric oxide enhancement with exercise.  The timing of administering the NO enhancing supplement is considered a result-effective variable.
The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, It would have been obvious to optimize the timing of when the supplement was administered (prior to or after exercise) to achieve optimal nitric oxide enhancement with exercise. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding the limitation of a total of eight weeks of resistance training found in instant claim 24, the duration of treatment/resistance training protocol is clearly a result effective variable (i.e. the longer your train, the greater chances of achieving the desired result).  It would have been obvious to optimize the duration of training in combination with the nitric oxide supplementation to achieve optimal strength and lean mass.

Response to Applicant’s Arguments
Applicant argues that “Applicant has unexpectedly discovered that the ratio of muscle mass to total body weight in a person can be increased by administering citrulline or a salt thereof and glutathione or a salt thereof in conjunction with a resistance workout program comprising training at a resistance strength of 70-80% of 1-repetition maximum with an 8 week training session. A person of ordinary skill in the art would have readily understood as of the filing date for the present application that resistance training is effective for increasing muscle mass. However, a person of ordinary skill in the art also would have known that excessivePage 6 of 9 Application No. 16/6 17,497 Reply to Office Actionresistance training will result in a reduction in muscle mass that respect. More particularly, Cadegiani et al. discloses that athletes that are training with programs that include progressive increase of training intensity and volume can suffer from overtraining syndrome, which, in turn, may result in reduced muscle mass. The resistance workout program utilized for the Examples of the present application included a supervised, periodized 4 day per week resistance-training program split into two upper and two lower extremity workouts per week for a total of 8 weeks. As demonstrated by the data presented in FIG. 1A and FIG. 1B, the participants receiving placebo in conjunction with the resistance workout program lost muscle mass, on average, over a period of 4 weeks (FIG. 1A) and 8 weeks (FIG. 1B). These results show that the resistance workout program used for the Examples of the present application comprised excessive training conditions because, on average, the resistance workout program decreased muscle mass for the placebo group.  Nevertheless, the data presented in FIG. 1A and FIG. 1B also show that the participants receiving citrulline and glutathione in conjunction with the resistance workout program comprising training at a resistance strength of 70-80% of 1-repetition maximum substantially gained muscle mass, on average, over a period of 4 weeks (FIG. 1A) and 8 weeks (FIG. 1B). 
Applicant’s arguments have been fully considered but not found persuasive.  First, the Examiner disagrees that one of ordinary skill in the art would have expected that the training conditions found in the instant claims would cause muscle loss in view of Gardiner in view of McKinley-Barnard, Mumfitnessblog, and Thomas.  Gardiner teaches wherein the training involved a 4 day resistance routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17) for the purpose of increasing muscle mass and strength (see Example 4).  Furthermore,   Mckinley-Barnard further teaches “Based on our previous study, on day 7 participants reported to the Exercise and Biochemical Nutrition Lab at approximately 2:00 pm and performed 3 sets of 15 repetitions with as much weight as they could lift per set (typically 70–75 % of 1RM) involving the elbow flexion exercise on a selectorized weight machine (Body Master, Rayne, LA).  Mckinley-Barnard teaches the program for increasing muscle performance.
Mumfitnessblog teaches that 1 RM which stands for 1 Repetition Maximum weight. One RM is the heaviest weight you are able to lift properly on a workout if you do only one repetition.  Most weight training programs recommend a weight that is between 70% and 85% of your 1 RM. Once you find that weight, you should do 8 to 10 repetitions for each set with 3 sets (see page 3, “To build Muscle”).  
Thomas teaches 8 weeks of strength training improved lean mass and strength (see abstract).  Previous research suggest that eight weeks of resistance training appears to be enough to result in increases in lean mass and strength (see page 161, right hand column, lines 9-14).
Regarding Applicant’s insertions of unexpected results, the Examiner disagrees that it is unexpected that the subjects in the exercise protocol of the instant claims would build muscle.  Regarding Figure 1A, Applicants shows that there is an increase in muscle mass at four weeks (in the GSH+CIT group) compared to the control group.  However, there is no statistical difference between the CIT-malate group and GSH+CIT.  However, this is not unexpected in light of the teachings of Gardiner in view of McKinley-Barnard.  Gardiner specifically teaches supplementation with diets that increase nitric oxide and have a source of amino acid increase muscle mass (see claim 25).  Gardiner teaches “Increased NO supports improved perfusion of skeletal muscle, which it is believed thereby stimulates oxidative metabolism, ATP and creatine phosphate biosynthesis, nutrient (e.g., amino acid) delivery and utilization for muscle (e.g., myofibrillar) protein synthesis, sarcomere addition, glucose delivery and uptake, glycogen synthesis, creatine delivery and uptake, creatine phosphate synthesis, fat loss regulation of nutrient-mediated insulin secretion, and nitrogen retention”.  In addition, McKinley-Barnard teaches that “Herein, we have presented in vitro and in vivo data demonstrating the efficacy of combining L-citrulline and GSH and the subsequent effects on NO synthesis and, collectively, we conclude that the combination of L-citrulline and GSH increases the levels of cGMP, nitrite, and NOx”.  McKinley-Barnard further teaches “In the present study, L-citrulline + GSH showed an improvement in cGMP activity suggesting that this outcome could likely play a role in muscle protein synthesis and muscle performance when combined with resistance training” (see Discussion, paragraph 0008).  Thus, it is not unexpected that increasing NO and cGMP levels with resistance training would increase protein synthesis and muscle mass.  Furthermore, Figure 1B does not show any statistically significant differences between groups.  MPEP 716.02 states “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance."  Regarding Applicants arguments that “on average, the resistance workout program decreased muscle mass for the placebo 
Applicant further argues that “Moreover, there would have been no credible reason for a person of ordinary skill in the art to combine the disclosures of Gardiner et al. and McKinley-Barnard et al. to administer citrulline or a salt thereof and glutathione or a salt thereof in conjunction with a resistance workout program comprising training at a resistance strength of 70-80% of 1-repetition maximum (i.e., excessive training conditions), as presently claimed. 
Applicant’s arguments have been fully considered but not found persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gardiner teaches “A method for increasing muscle mass and/or strength of an individual, comprising administering to the individual a food supplement comprising a substance which increases nitric oxide production in the body, and a source of amino acids” (see claim 34).  Gardiner further teaches administering the food supplement in combination with a resistance training workout regimen (see Examples 4-5).  In particular, Gardiner teaches wherein the training involved a 4 day routine comprising high volume, heavy load workouts with sets and reps varying from 4-5 sets and 4-10 reps (see Example 4, lines 15-17).  Gardiner further teaches pre- and post- test measures including 1-RM bench press, 1-RM squat, Biodex isokinetic leg extension power (ILP), and body composition as assessed by dual energy x-ray absorptiometry (DEXA) which a DEXA scan meets the limitations of measuring muscle mass via a body composition meter.  
	The Examiner acknowledges that Gardiner is silent to wherein the dietary supplement for enhancing nitric oxide comprises citrulline and glutathione and wherein the resistance routine was done 
In particular, McKinley-Barnard teaches Nitric oxide (NO) is endogenously synthesized from L-arginine and L-citrulline (see Abstract, Background).  McKinley-Barnard teaches that oral supplementation with L-arginine can increase plasma L-arginine levels; although, oral supplementation with L-citrulline, a precursor for arginine biosynthesis, has been shown to be more efficient than oral L-arginine in increasing plasma L-arginine (see page 7, left column, first paragraph). McKinley-Barnard further teaches resistance-trained males were randomly assigned to orally ingest either cellulose placebo (2.52 g/day), L-citrulline (2 g/day), GSH (1 g/day), or L-citrulline (2 g/day) + GSH (200 mg/day) for 7 days, and then perform a resistance exercise session involving 3 sets of 10-RM involving the elbow flexors (see abstract, Methods).  McKinley-Barnard further teaches that “Combining L-citrulline with GSH augments increases in nitrite and NOx levels during in vitro and in vivo conditions” (see Conclusions, Figures 2-5 and 8).  McKinley-Barnard additionally teaches “Participants warmed up by completing 5 to 10 repetitions at approximately 50 % of the estimated 1-RM. The participant rested for 1 min, and then completed 3 to 5 repetitions at approximately 70 % of the estimated 1-RM. The weight was then increased conservatively, and the participant attempted to lift the weight for one repetition. If the lift was successful, the participant rested for 2 min before attempting the next weight increment. This procedure was continued until the participant failed to complete the lift. The 1-RM was recorded as the maximum weight that the participant was able to lift for one repetition” (see “Assessment of elbow flexor muscle strength”).  Mckinley-Barnard further teaches “Based on our previous study, on day 7 participants reported to the Exercise and Biochemical Nutrition Lab at approximately 2:00 pm and performed 3 sets of 15 repetitions with as much weight as they could lift per set (typically 70–75 % of 1RM) involving the elbow flexion exercise on a selectorized weight machine (Body Master, Rayne, LA). Rest periods between sets were timed and lasted exactly 10 s. The resistance exercise session was performed under the direct supervision of study personnel” (“resistance Exercise protocol” (visit 3, Day 7), see also Figure 1).  McKinley-Barnard further teaches that cGMP was increased following L-citrulline and GSH (see page 7, left column, second  occurred 30 min following resistance exercise, and only for the L-citrulline + GSH group” )(see page 7, left column, last 8 lines).  McKinley-Barnard concludes that “Consequently, there are possible physiological benefits of having high NO levels at 30 min post-exercise relative to its impact on muscle protein metabolism and possible muscle performance in response to resistance exercise training” (see page 7, last paragraph, left hand column).
Mumfitnessblog teaches that 1 RM which stands for 1 Repetition Maximum weight. One RM is the heaviest weight you are able to lift properly on a workout if you do only one repetition.  Most weight training programs recommend a weight that is between 70% and 85% of your 1 RM. Once you find that weight, you should do 8 to 10 repetitions for each set with 3 sets (see page 3, “To build Muscle”).
Thomas teaches 8 weeks of strength training improved lean mass and strength (see abstract).  Previous research suggest that eight weeks of resistance training appears to be enough to result in increases in lean mass and strength (see page 161, right hand column, lines 9-14).  Regarding the limitation of a total of eight weeks of resistance training, the duration of treatment/resistance training protocol (i.e. the longer your train, the greater chances of achieving the desired result).  It would have been obvious to optimize the duration of training in combination with the nitric oxide supplementation to achieve optimal strength and lean mass.
RalphRoberts training teaches “As you advance further into your exercise program, you'll certainly become aware of various routines that, in many cases, can help you progress while avoiding overtraining and injury.  One such routine, the upper body/lower body split, in which you train different body parts on different days, is a classic routine that has been proven effective by countless athletes. The primary reason for separating workouts into upper body and lower body days is that it allows you to train each body part at a frequency range of every three to five days, which is regarded as ideal. Studies have shown that this works best for most everyone beyond the beginner stage.  RalphRoberts teaches that the classic four day routine includes two upper body (i.e. mon/Thurs) and two lower (i.e. Tues/Fri).”
	The Examiner maintains that it would have been obvious to include citrulline in combination with glutathione (GSH) in the nitric oxide enhancing compositions of Gardiner.  One of ordinary skill in the art would have been motivated to do so given that it has been shown that citrulline is more effective at 
	Furthermore, it would have been obvious to perform the resistance training protocol of Gardiner   70-80% of 1-RM to achieve optimal muscle building.  One of ordinary skill in the art would have been motivated to do so given that Mumfitnessblog teaches that a weight that is between 70% and 85% of your 1 RM is recommended for building muscle in most weight training programs.  There is a reasonable expectation of success given that McKinley-Barnard teaches a protocol wherein the 3 sets of 15 repetitions were typically 70–75 % of 1RM and Mumfitnessblog teaches between 70% and 85% of your 1 RM is recommended for building muscle.
Regarding a 4 day program split with two upper days and two lower days found in instant claim 24, It would have been obvious to perform two days of lower body and two days of upper body in the split 4 day routine of Gardiner in view of McKinley-Barnard, Mumfitnessblog and Thomas.  One of ordinary skill in the art would have been motivated to do so given that splitting up the days (half upper body and half lower body) is ideal for training to avoid over all muscle fatigue, overtraining and injury.  There is a reasonable expectation of success given that Gardiner teaches a split 4 day routine with upper body and lower body exercises and the split 4 day routine (half upper and half lower) is a routine training program used for building muscle and minimizing injury.
Regarding the limitation of a total of eight weeks of resistance training found in instant claim 24, the duration of treatment/resistance training protocol is clearly a result effective variable (i.e. the longer your train, the greater chances of achieving the desired result).  It would have been obvious to optimize the duration of training in combination with the nitric oxide supplementation to achieve optimal strength and lean mass.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654